IN THE SUPREME COURT OF IOWA

                                     No. 17–0794

                            Polk County No. CVCV053097

                                       ORDER

DIANNA HELMERS,
    Plaintiff-Appellant,

vs.

CITY OF DES MOINES, IOWA,
     Defendant-Appellee.


       The court, being evenly divided, declares this case affirmed by operation of law.
See Iowa Code § 602.4107 (2001).
       Waterman, Mansfield, and Christensen, JJ., would affirm the judgment of the
district court; Cady, C.J., and Wiggins and Appel, J., would reverse the judgment of the
district court.


Copies to:

Jamie Lynn Hunter
Dickey & Campbell PLC
301 East Walnut Street, Suite 1
Des Moines, IA 50309

John O. Haraldson
Assistant County Attorney
602 Robert D. Ray Drive
Des Moines, IA 50309